[Cite as State v. Lawson, 2019-Ohio-2526.]


                             IN THE COURT OF APPEALS OF OHIO

                                  TENTH APPELLATE DISTRICT

State of Ohio,                                     :

                Plaintiff-Appellee,                :
                                                                       No. 18AP-355
v.                                                 :                (C.P.C. No. 17CR-6887)

Isiah D. Lawson,                                   :             (REGULAR CALENDAR)

                Defendant-Appellant.               :



                                             D E C I S I O N

                                     Rendered on June 25, 2019


                On brief: Ron O'Brien, Prosecuting Attorney, and Sheryl L.
                Prichard, for appellee. Argued: Sheryl L. Prichard.

                On brief: Anzelmo Law, and James A. Anzelmo, for
                appellant. Argued: James A. Anzelmo.

                  APPEAL from the Franklin County Court of Common Pleas

BRUNNER, J.
        {¶ 1} Defendant-appellant, Isiah D. Lawson, appeals a judgment of the Franklin
County Court of Common Pleas entered on April 24, 2018 following a jury trial, convicting
him of aggravated robbery as an aider and abettor with a firearm specification and
sentencing him to serve a seven-year term of imprisonment. We find that the trial court
did not abuse its discretion in admitting a text message constituting a communication just
before the crime between Lawson and a person with whom he was allegedly complicit. We
further find that Lawson's conviction was sufficiently supported by the evidence at trial and
not against the manifest weight of the evidence.               However, because the trial court
committed an apparent clerical error in stating in its judgment entry that Lawson's
sentence was mandatory, we remand for the issuance of a nunc pro tunc entry. We
otherwise affirm.
No. 18AP-355                                                                                             2


I. FACTS AND PROCEDURAL HISTORY
        {¶ 2} On December 21, 2017, a Franklin County Grand Jury indicted Lawson for
aggravated robbery, and two counts of robbery (one a second-degree felony and one a third-
degree felony), each with an associated three-year firearm specification. (Dec. 21, 2017
Indictment at 1-2.) Lawson pled "not guilty" and the court held a jury trial1 on the matter.
(Dec. 26, 2017 Plea Form.)
        {¶ 3} At the trial, one of Lawson's victims, Ashley Householder, testified first. She
related that in October 2017 she wanted to buy a used cellular phone (a Samsung Galaxy
S8+) and found several for sale through Facebook Marketplace (an online listing service).
(Tr. at 201-04.) She sent messages to some of the individuals who were attempting to sell
S8+ phones, but only one seller responded to her inquiries, an individual whose Facebook
profile identified him as "Ceo Lawson." (Tr. at 204.) Householder and Lawson shared a
text message discussion about the availability of the phone and initially agreed on a price
of $300 for the phone. (Tr. at 206; State's Exs. B1-B13.) After further discussion, the two
ultimately agreed that Householder would pay $400 for both the phone and an iPad 2. (Tr.
at 208.) Lawson invited Householder to meet him at a business on Livingston Avenue to
consummate the sale, but Householder declined because that area of town was not an area
in which she felt comfortable meeting. (Tr. at 206-07.) Lawson agreed to instead meet at
Householder's suggested exchange point, a gas station on the corner of U.S. Route 33 and
Petzinger Road between 7:00 and 8:00 p.m. (Tr. at 207, 210.)
        {¶ 4} Householder said that she and her fiancé, Corey Mitchell, went to the gas
station at the appointed time (which was after dark) and parked under a light in the gas
station lot. (Tr. at 211-12, 225.) Because Lawson had not yet arrived, Mitchell and
Householder got out of their car, bought some snacks at the gas station, and waited for
Lawson near their car. (Tr. at 213, 227.) After a time, Lawson arrived driving an SUV; he
backed in, leaving a parking space between the cars. (Tr. at 211-12, 226.) In the SUV with
Lawson were a female passenger in the front and a male passenger in the back. (Tr. at 213.)
Instead of showing Householder the phone or iPad, Lawson engaged in casual
conversation, indicating that it was his birthday and pausing several times during the


1 A transcript of the trial and sentencing was filed on June 25, 2018 in two consecutively paginated volumes.

In light of the consecutive pagination, we cite the transcript solely by page number. Our account here is of
witness testimony as the jury reasonably could have understood it.
No. 18AP-355                                                                             3


conversation to send and review text messages on his phone. Id. After several minutes of
this activity and requests to see the merchandise, Lawson retrieved a black book bag from
the center console, placed it on his lap, unzipped it, but did not take anything out. (Tr. at
214-15.) At that point, Householder noticed the man in the back seat was moving around a
good deal and seemed jumpy. (Tr. at 214.) When the man in the back seat got out of the
SUV suddenly, both she and her fiancé stepped back, but the man indicated there was no
reason to be nervous or scared and walked to the gas station convenience store. (Tr. at 215-
16.) After stepping through the door of the convenience store, however, he quickly circled
back, grabbed Householder from behind, and pressed what she believed was a gun to her
lower back. (Tr. at 217.) "Where's the money, ma'am? Where's the money?" he inquired.
Id. Mitchell, who was holding the $400 for Householder, gave the money to Lawson. (Tr.
at 218.) After Lawson received the money, the presumed gun-wielder shoved Householder
toward Mitchell, hopped in the still open door of the SUV, and Lawson, and his passengers
sped away on Route 33. Id.
       {¶ 5} Though Householder and Mitchell left the scene before the police arrived due
to Householder being too distressed to stay, she and Mitchell did follow up with the police
the Monday following the Thursday robbery. (Tr. at 220-23.) Approximately one month
later, on November 15, 2017, the police showed Householder a photo array containing
Lawson's photograph and she identified him as the driver of the SUV involved in the
robbery. (Tr. at 231-33; State's Exs. E1-E2.)
       {¶ 6} Mitchell also testified and recounted the same events with some relatively
minor differences. (Tr. at 257-80.) He confirmed that Householder had given him the
money to hold and that soon after Lawson arrived they approached and asked him for the
phone. (Tr. at 263.) He elaborated that he handed Lawson a SIM card through the SUV
window to put in the phone to see if it worked and said it was at that point that Lawson
picked up the black bag. (Tr. at 265-66.) Mitchell explained that Lawson fiddled with the
bag for a bit before handing the SIM card back and announcing that an adapter was needed
to make it fit the phone. Id. Mitchell said he never saw the contents of the bag and that
after returning the SIM card, Lawson began to drive away and he and Householder started
to retreat to their own vehicle. (Tr. at 267.) However, Lawson then reversed back into the
space. Id. Mitchell again asked to see the phone but Lawson, after asking them to approach,
No. 18AP-355                                                                               4


did not answer the question about the phone and busied himself with texting. (Tr. at 269.)
The man in the back seat seemed to be fidgeting with something and staring at them, but
Mitchell could not tell what it was. (Tr. at 267, 269.)
       {¶ 7} Mitchell testified that it was at this point, that he began to feel that something
was not right but was not sure whether he and Householder could get away given that
Lawson's car was running while theirs was off and locked. (Tr. at 269-70.) Lawson then
unlocked the doors of the SUV by pressing the unlock button and the backseat passenger
jumped out. (Tr. at 270.) The sudden appearance of the passenger caused both Mitchell
and Householder to recoil, but the passenger said there was no reason to be scared and
walked away toward the convenience store. (Tr. at 270-71.) When he did, Mitchell turned
his attention back to Lawson and again asked for the phone which, again, was not produced;
Lawson instead ignored him and continued texting. Id.
       {¶ 8} Unseen by Mitchell, however, the backseat passenger returned, approaching
quickly from behind, grabbing Householder, and pulling her toward the SUV. (Tr. at 272.)
Although Mitchell did not see a gun or other weapon, as the robber gripped Householder's
shoulder, his other arm was cocked such that it appeared he was holding something to
Householder's back. (Tr. at 272-73.) When he demanded money, Householder indicated
she did not have it. (Tr. at 272.) Mitchell did, however, and produced it. Id. The robber
ordered Mitchell to give it to Lawson.        Id.   When he complied, the robber threw
Householder toward Mitchell, then hopped in the SUV, which drove away. (Tr. at 274.)
       {¶ 9} Mitchell confirmed that he and Householder did not stay at the gas station
because Householder was very upset. (Tr. at 274-75.) However, they followed up with the
police and he selected Lawson from a photographic lineup as the driver. (Tr. at 275-78;
State's Exs. F1-F2.) According to Mitchell, Lawson did not say anything in the robbery or
protest in any way. (Tr. at 279.)
       {¶ 10} A number of witnesses testified to corroborating details, including the clerk
of the gas station who witnessed Householder's hysterical demeanor following the robbery,
the "blind administrator" of the photographic lineup who confirmed the process that was
followed in administering the lineup, and a detective who photographed the SUV in which
Lawson was eventually arrested. (Tr. at 302-03, 311-13, 325-34.)
No. 18AP-355                                                                               5


       {¶ 11} A substantive witness, a detective with the robbery unit of the Columbus
Police Department, confirmed that Mitchell and Householder identified Lawson and that
Lawson was ultimately arrested in the SUV used during the robbery. (Tr. at 353-61, 367-
68.) The detective testified that Lawson was frank in admitting that a robbery had occurred
and agreed with most of what the victims had recounted. (Tr. at 376-78.) The only
substantive difference, said the detective, was that Lawson alleged that the robber (who
Lawson knew through rap music business as "Streetz") took him hostage, holding the gun
to his head, in order to force him to drive away from the scene. (Tr. at 376-79.) Lawson
claimed he had not come forward about what happened because he feared Streetz. (Tr. at
380.) The detective agreed that Lawson gave information about a prior arrest of Streetz in
Whitehall through which the detective was able to obtain Streetz' real name and that
Lawson identified a photograph of Streetz. (Tr. at 386-89.) The detective also testified that
Lawson denied communicating with Streetz after the October 12, 2017 robbery involving
Householder and Mitchell. (Tr. at 379-80, 394.)
       {¶ 12} In connection with testimony of a detective expert in digital forensics, the
prosecution sought to introduce several pages of text messages between Lawson and
someone identifying himself as "Streetz," that were recovered from Lawson's phone after
his arrest. (Tr. at 413-24.) The trial court excluded the bulk of these text messages as being
substantially more prejudicial than probative, as they concerned other vague plans with
Streetz after the robbery that would require a gun. Id. However, the trial court did permit
into evidence one text message from Lawson's phone timed approximately four minutes
after Householder agreed to buy Lawson's electronics for $400. Compare Tr. at 436 and
State's Ex. H8 with State's Ex. B11. The message read, "Call me streetz." (State's Ex. H8.)
       {¶ 13} During closing, the State argued that Lawson, although not the principal
offender in the armed robbery, was equally culpable as an aider and abettor of Streetz. (Tr.
at 467.) The trial court also instructed the jury on liability as a complicitor or an aider and
abettor. (Tr. at 513-15.) After deliberation, the jury found Lawson guilty of all counts and
specifications in the indictment. (Tr. at 532-34.)
       {¶ 14} At sentencing, the prosecution and defense agreed that the counts and
specifications merged and the prosecution elected to proceed on aggravated robbery (Count
1) and the associated specification. (Tr. at 538, 541.) The trial court sentenced Lawson to
No. 18AP-355                                                                             6


serve four years for the aggravated robbery and three consecutive years for the firearm
specification. (Tr. at 545.) No mention was made of mandatory sentences during the oral
imposition of sentence, but when the trial court's judgment entry issued, it indicated that a
prison sentence was "mandatory pursuant to R.C. 2929.13(F)" in Lawson's case. (Apr. 24,
2018 Jgmt. Entry at 1.)
       {¶ 15} Lawson now appeals.
II. ASSIGNMENTS OF ERROR
       {¶ 16} Lawson assigns four alleged errors for review:
              [1.] The trial court abused its discretion by admitting into
              evidence an irrelevant, vague and prejudicial text message from
              Lawson, in violation of his rights to a Fair Trial and Due Process
              guaranteed by the Fifth, Sixth and Fourteenth Amendments to
              the United States Constitution and Sections 1, 10 and 16, Article
              I of the Ohio Constitution.

              [2.] There is insufficient evidence behind the jury's finding of
              guilt against Lawson, in violation of the Due Process Clause of
              the Fifth and Fourteenth Amendments to the United States
              Constitution and Sections 1 & 16, Article I of the Ohio
              Constitution.

              [3.] The jury's guilty finding against Lawson is against the
              manifest weight of the evidence in violation of the Due Process
              Clause of the Fifth and Fourteenth Amendments to the United
              States Constitution and Sections 1 & 16, Article I of the Ohio
              Constitution.

              [4.] The trial court erred by finding that a prison term was
              mandatory for Lawson's aggravated robbery conviction.

III. DISCUSSION
   A. First Assignment of Error – Whether the Trial Court Erred in Admitting
      the "Call me streetz" Text Message into Evidence
       {¶ 17} Generally, "[t]he admission of evidence is within the discretion of the trial
court." Brown v. Dept. of Rehab. & Corr., 10th Dist. No. 13AP-804, 2014-Ohio-1810, ¶ 36,
citing Banford v. Aldrich Chem. Co., 126 Ohio St.3d 210, 2010-Ohio-2470, ¶ 38.
"Evidentiary determinations 'often require implicit determinations about facts (such as
preliminary determinations of who said what in what circumstances)' and such
determinations and the conclusions flowing from them are entitled to deference." Shaw v.
Underwood, 10th Dist. No. 16AP-605, 2017-Ohio-845, ¶ 25, quoting JPMorgan Chase
No. 18AP-355                                                                                   7


Bank, N.A. v. Liggins, 10th Dist. No. 15AP-242, 2016-Ohio-3528, ¶ 18. "Yet, an abject
failure to apply the relevant rule or state the rule correctly will still be an abuse of discretion
because 'no court has the authority, within its discretion, to commit an error of law.' " Shaw
at ¶ 25, quoting Liggins at ¶ 18; State v. Akbari, 10th Dist. No. 13AP-319, 2013-Ohio-5709,
¶ 7, citing Pontius v. Riverside Radiology & Interventional Assocs., 10th Dist. No. 15AP-
906, 2016-Ohio-1515, ¶ 23-24; State v. Beechler, 2d Dist. No. 09-CA-54, 2010-Ohio-1900,
¶ 70.
        {¶ 18} The trial court found that the text message from near the time of the robbery
saying "Call me streetz" was potentially relevant if foundation could be established while
the other text messages, which concerned other vague potentially bad acts days after the
robbery, were more prejudicial than probative. (Tr. at 417-20.) After laying the foundation
for the expert detective to testify about texts recovered from Lawson's phone, who the texts
were from, and when they were received and opened, the prosecution was permitted over
objection to introduce the "Call me streetz" text. (Tr. at 420-36.)
        {¶ 19} " 'Relevant evidence' means evidence having any tendency to make the
existence of any fact that is of consequence to the determination of the action more probable
or less probable than it would be without the evidence." Evid.R. 401. Here, the trial court
apparently found it relevant that Streetz and Lawson may have communicated by telephone
shortly before the robbery. We do not find this to be error. The fact that the text message
indicates that some communication may have occurred shortly before the robbery makes it
slightly "more probable" that Streetz and Lawson discussed and planned the robbery than
not had there been no such evidence of communication between the two before the robbery.
While the evidence was of limited relevance, unlike the other text messages it was not
evidence of other bad acts or unfairly prejudicial. The trial court did not err in admitting it.
        {¶ 20} Lawson's first assignment of error is overruled.
   B. Second and Third Assignments of Error – Whether Lawson's Conviction
      for Aggravated Robbery with a Firearm Specification was Sufficiently
      Supported or Against the Manifest Weight of the Evidence
        {¶ 21} In his second and third assignments of error, Lawson alleges that his
conviction was not supported by sufficient evidence and was against the manifest weight of
the evidence.     The Supreme Court of Ohio has "carefully distinguished the terms
'sufficiency' and 'weight' * * *, declaring that 'manifest weight' and 'legal sufficiency' are
No. 18AP-355                                                                             8


'both quantitatively and qualitatively different.' " Eastley v. Volkman, 132 Ohio St.3d 328,
2012-Ohio-2179, ¶ 10, quoting State v. Thompkins, 78 Ohio St.3d 380 (1997), paragraph
two of the syllabus.
              Weight of the evidence concerns "the inclination of the greater
              amount of credible evidence, offered in a trial, to support one
              side of the issue rather than the other. * * * . Weight is not a
              question of mathematics, but depends on its effect in inducing
              belief."

(Emphasis sic.) Eastley at ¶ 12, quoting Thompkins at 387; Black's Law Dictionary 1594
(6th Ed.1990). In manifest weight analysis, "the appellate court sits as a 'thirteenth juror'
and disagrees with the jury's resolution of the conflicting testimony." Thompkins at 388,
quoting Tibbs v. Florida, 457 U.S. 31, 42 (1982). " 'The court, reviewing the entire record,
weighs the evidence and all reasonable inferences, considers the credibility of witnesses and
determines whether in resolving conflicts in the evidence, the jury clearly lost its way and
created such a manifest miscarriage of justice that the conviction must be reversed and a
new trial ordered.' " Thompkins at 387, quoting State v. Martin, 20 Ohio App.3d 172, 175
(1st Dist.1983).
       {¶ 22} In contrast, sufficiency is:
              "[A] term of art meaning that legal standard which is applied to
              determine whether the case may go to the jury or whether the
              evidence is legally sufficient to support the jury verdict as a
              matter of law." * * * In essence, sufficiency is a test of adequacy.
              Whether the evidence is legally sufficient to sustain a verdict is
              a question of law.

Eastley at ¶ 11, quoting Thompkins at 386; Black's at 1433. "In reviewing a record for
sufficiency, '[t]he relevant inquiry is whether, after viewing the evidence in a light most
favorable to the prosecution, any rational trier of fact could have found the essential
elements of the crime proven beyond a reasonable doubt.' " State v. Monroe, 105 Ohio
St.3d 384, 2005-Ohio-2282, ¶ 47, quoting State v. Jenks, 61 Ohio St.3d 259 (1991),
paragraph two of the syllabus.
       {¶ 23} As potentially relevant in this case, aggravated robbery is defined by the
following prohibition:
No. 18AP-355                                                                          9


             (A) No person, in attempting or committing a theft offense * * *
             or in fleeing immediately after the attempt or offense, shall do
             any of the following:

             (1) Have a deadly weapon on or about the offender's person or
             under the offender's control and either display the weapon,
             brandish it, indicate that the offender possesses it, or use it.

R.C. 2911.01(A)(1). " 'Deadly weapon' means any instrument, device, or thing capable of
inflicting death, and designed or specially adapted for use as a weapon, or possessed,
carried, or used as a weapon." R.C. 2923.11(A). The mental state for aggravated robbery is
"knowingly" as to the theft component, and is strict liability as to the "deadly weapon"
component. State v. Horner, 126 Ohio St.3d 466, 2010-Ohio-3830, ¶ 40, citing State v.
Lester, 123 Ohio St.3d 396, 2009-Ohio-4225; State v. Wharf, 86 Ohio St.3d 375, 377, fn. 1
(1999), quoting R.C. 2913.02(A).
      {¶ 24} A three-year mandatory firearm specification may be imposed where "the
offender had a firearm on or about the offender's person or under the offender's control
while committing the offense and displayed the firearm, brandished the firearm, indicated
that the offender possessed the firearm, or used it to facilitate the offense."      R.C.
2941.145(A). In deciding whether a firearm has been used to commit the crime, "the trier
of fact may rely upon circumstantial evidence, including, but not limited to, the
representations and actions of the individual exercising control over the firearm." R.C.
2923.11(B)(2).
      {¶ 25} Complicity is defined in relevant part as follows:

             (A) No person, acting with the kind of culpability required for
             the commission of an offense, shall do any of the following:

             ***

             (2) Aid or abet another in committing the offense;

             ***

             (E) It is an affirmative defense to a charge under this section
             that, prior to the commission of or attempt to commit the
             offense, the actor terminated his complicity, under
             circumstances manifesting a complete and voluntary
             renunciation of his criminal purpose.
No. 18AP-355                                                                            10


                (F) Whoever violates this section is guilty of complicity in the
                commission of an offense, and shall be prosecuted and
                punished as if he were a principal offender.

R.C. 2923.03.
       {¶ 26} No one disputes in this case that Streetz, by physically restraining
Householder in such a way he was able to place his arm behind her back and threaten her
life with what she believed to be a gun and demand money from her and her fiancé,
committed aggravated robbery with a firearm. Nor is there any dispute that Lawson aided
Streetz in the commission of the offense by driving him to and from the robbery and holding
the money that Mitchell gave to him. The argument Lawson presented at trial and which
he now presses on appeal, is that the prosecution simply failed to show that he was anything
other than a bystander, third victim, or, at most, an unwitting participant in the offense.
(Lawson's Brief at 10-14.) In essence, Lawson claims that he did not "knowingly" aid in the
aggravated robbery or underlying theft.
       {¶ 27} Yet, both Householder and Mitchell testified that Lawson brought Streetz to
the "sale." (Tr. at 211-13, 263-64.) Despite being repeatedly asked by Householder and
Mitchell, Lawson never showed or produced the goods that he had supposedly arrived to
sell. (Tr. at 255, 271.) It was Lawson who unlocked the door for Streetz so he could leave
the SUV. (Tr. at 270.) Lawson took the money that Mitchell handed to him while Streetz
physically restrained Householder with what she believed to be a gun in her back. (Tr. at
217-18, 272-74.) Then, when Streetz, jumped back into the SUV through its open door,
Lawson sped away. Id. Moreover, he never reported the crime until after his arrest over
two months later when, for the first time, he alleged that Streetz had forced him at gunpoint
to aid in the escape. (Tr. at 376-80.) Viewing the evidence in a light most favorable to the
prosecution, as we are required to, we find these circumstances sufficient for the jury to
have concluded beyond a reasonable doubt that Lawson knowingly aided in the aggravated
robbery with a firearm.
       {¶ 28} We recognize that the detective who interviewed Lawson testified that
Lawson readily admitted that a robbery had occurred, indicated that he had been coerced
into helping, and he had aided the police in identifying Streetz. (Tr. at 376-90.) Based on
the trial evidence, Lawson apparently used his real last name and picture on the Facebook
profile where the phone was listed for "sale." (State's Exs. B1-B13.) These actions are
No. 18AP-355                                                                              11


consistent with innocence and could lend some credibility to Lawson's story about Streetz'
surprise robbery and Lawson's coerced participation. But these actions are also consistent,
respectively, with an attempt to earn leniency and a lack of criminal acumen that would
permit the jury's judgment on Lawson's prior knowledge of the crime. Regardless, they are
not weighty enough to support any conclusion that the jury clearly lost its way and created
such a manifest miscarriage of justice that the conviction must be reversed and a new trial
ordered.
       {¶ 29} We overrule Lawson's second and third assignments of error.
   C. Fourth Assignment of Error – Whether the Trial Court Erred when it
      Found Lawson's Sentence to be Mandatory in its Judgment Entry
       {¶ 30} Lawson alleges, and the State concedes, that the trial court erred when it
included language in its judgment entry to the effect that Lawson's sentence was
"mandatory pursuant to R.C. 2929.13(F)." (Apr. 24, 2018 Jgmt. Entry at 1; Lawson's Brief
at 15-17; State's Brief at 15-16.) Because we agree that none of the many circumstances in
which R.C. 2929.13(F) can render a sentence mandatory and incapable of reduction apply
in this case, we sustain this assignment of error. We also agree that, as the trial court did
not impose a mandatory sentence orally or consider whether Lawson had the sort of
criminal past that would have made him subject to R.C. 2929.13(F)(6) on conviction for a
first-degree felony, the trial court's error appears to have been merely clerical in producing
the judgment entry. Accordingly, we remand for the trial court to issue a nunc pro tunc
entry restating the sentence and indicating that it is not mandatory.
IV. CONCLUSION
       {¶ 31} The text message at issue was relevant in that it made the possibility of
collusion between Lawson and Streetz more probable. There is no indication this text
message was unfairly prejudicial and the trial court did not abuse its discretion in admitting
it. Lawson's first assignment of error is overruled. Because Lawson's conviction as an aider
and abettor was sufficiently supported by the evidence at trial and was not against the
manifest weight of the evidence, we also overrule his second and third assignments of error.
Finally, because the trial court committed an apparent clerical error in stating in its
judgment entry that Lawson's sentence was mandatory, we sustain Lawson's fourth
No. 18AP-355                                                                        12


assignment of error and remand for the Franklin County Court of Common Pleas to issue a
nunc pro tunc entry correcting the error.
                                                            Judgment affirmed in part,
                                                        reversed in part, and remanded
                                              for the issuance of a nunc pro tunc entry.

                           BROWN and NELSON, JJ., concur.